Citation Nr: 0603482	
Decision Date: 02/07/06    Archive Date: 02/15/06	

DOCKET NO.  02-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension, on a direct basis, or as secondary to diabetes 
mellitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970, and from September 1972 to October 1975, with service 
in the Republic of Vietnam from August 1969 to June 1970.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of March 1999 and January 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

These issues were previously before the Board in July 2004, 
at which time they were remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of service 
connection for post-traumatic stress disorder is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part


FINDINGS OF FACT

1.  Chronic essential hypertension is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service.

2.  Chronic essential hypertension is not causally related to 
the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Chronic essential hypertension was not incurred in are 
aggravated by active military service, and may not be 
presumed to have been so incurred, nor is it proximately due 
to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  The regulations for the 
implementation of the VCAA were codified as amended at 38 CFR 
§§3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 13 (2002).

In Pelegrini v. Principi, 18 Vet. App. 121 (2004), United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required 
by 38 U.S.C.A. §5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
VCAA notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of August 2001, July 2004 and 
February 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence pertaining to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as April 1999 
and August 2002 Statements of the Case (SOC), and October 
2003 and August 2005 Supplemental Statements of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim.  By way of 
these documents, they were also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records and postservice medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim poses no 
risk of prejudice to him.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claim).


Factual Background

A service clinical record dated in May 1975 reveals that the 
veteran was seen at that time for an ear infection.  Physical 
examination revealed a blood pressure of 110/90 and no 
pertinent diagnosis was noted.

At the time of the service medical examination in late June 
1975, the veteran's blood pressure in the sitting position 
was 128/74.  During the course of an internal medicine 
consultation two days later, the veteran denied any prior 
history of hypertension.  Blood pressure in the veteran's 
right arm was 140/80, with blood pressure in the left arm of 
136/80.  No pertinent diagnosis was noted.  An inpatient 
cardiology consultation conducted that same day showed a 
blood pressure of 140/85.  The clinical assessment was no 
evidence of objective heart disease.  A service clinical 
record dated in August 1975 is significant for a blood 
pressure of 120/86.

During the course of VA outpatient treatment in early June 
1976, the veteran denied any history of cardiovascular 
disease.  Clinically, the veteran's heart and lungs were 
within normal limits.  The veteran's blood pressure was 
130/90, and he denied any history of heart pain.  Noted at 
the time of evaluation was that there was "no need" for 
further treatment.

At the time of VA outpatient treatment for unrelated medical 
problems in July 1976 and July 1977, the veteran's blood 
pressure was 130/82 and 120/86, respectively.

VA and private treatment records covering the period from 
November 1989 to June 2001 show treatment during that time 
for hypertension and diabetes mellitus.  In a VA entry of May 
2000, it was noted that the veteran was being followed up for 
hypertension.  A private medical record dated in July 2000 is 
significant for an entry of blood pressure which was 
"markedly uncontrolled."  During the course of VA outpatient 
treatment in August 2000, the veteran received diagnoses of 
hypertension and diabetes mellitus.  In a private entry of 
early May 2001, it was noted that the veteran had been 
diagnosed with diabetes mellitus on a three hour glucose 
tolerance test.

In a rating decision of July 2002, the RO granted service 
connection for diabetes mellitus.

During the course of VA outpatient treatment in August 2002, 
it was noted that the veteran had a "new" diagnosis of 
diabetes mellitus.

At the time of a February 2003 VA examination conducted for 
the purpose of evaluating the veteran's (now service-
connected) diabetes mellitus, the veteran reported that he 
had received a diagnosis of diabetes "sometime in the 
1990's."  Also noted was a reported history of hypertension.  
The pertinent diagnosis noted was Type II diabetes mellitus, 
under very good control, with possible early diabetic 
peripheral neuropathy.  According to the examiner, depending 
on the chronological order of the veteran's diagnosis of 
diabetes, it was possible that the veteran's diabetes might 
have contributed in some fashion to his hypertension.

During the course of a VA cardiology examination in August 
2004, it was noted that the veteran's claims folder was 
available, and had been reviewed.  That review included a 
total of five reports of examinations ranging in dates from 
January 1969 through June 1975.  Blood pressure measurements 
recorded on those examinations were, from the earliest to 
latest, 138/80, 132/80, 124/80, 118/70, and 128/74.  In 
addition, during several clinical visits in 1975, the 
veteran's blood pressures were 120/60, 120/70, 120/86, 
140/85, 140/80, and 136/80.

According to the veteran, he carried no diagnosis of coronary 
artery disease, valvular heart disease, congestive heart 
failure, or cardiac arrhythmia, and similarly denied problems 
with dyspnea on exertion, orthopnea, edema or syncope.  
Apparently, the veteran did experience some chest pain which 
was not clearly exertion-related.

When further questioned, the veteran stated that he had been 
diagnosed with diabetes mellitus and hypertension "in the 
1980's or 1990's."  Currently, he was receiving treatment in 
the form of medication.

On physical examination, the veteran's blood pressure was 
142/84, 146/84 and 150/80.  The optic discs were sharp, and 
the veteran's heart displayed a regular rhythm without murmur 
or gallop.  The pertinent diagnoses noted were diabetes 
mellitus; hypertension; and no definite cardiovascular 
disease other than left ventricular hypertrophy.

In the opinion of the examiner, it was less likely than not 
the case that any current cardiovascular disorder, to include 
hypertension, was related to the veteran's service or 
manifested within a year thereafter.  Similarly, it was less 
likely than not that any current cardiovascular disorder, 
including hypertension, was caused by or aggravated by his 
service-connected diabetes mellitus or any associated 
manifestations.

The examiner's rationale was that the veteran did not have a 
diagnosis of hypertension while on active military service.  
While an electrocardiogram conducted during the veteran's 
military service raised the question of left ventricular 
hypertrophy, this was subsequently reviewed by a 
cardiologist, and described as a normal variant.  Inasmuch as 
the veteran had no renal disease, the examiner could not 
attribute his hypertension to diabetes mellitus.

Received in March 2005 were numerous VA records showing 
treatment for various medical problems.  In an entry of early 
June 1976, the veteran denied problems with high blood 
pressure.  In an entry of August 1978, the veteran's blood 
pressure was 120/90.  During the course of outpatient 
treatment in November 1978, the veteran received a diagnosis 
of "possible" diabetes mellitus.  Blood pressure at the time 
was 130/90.  During the course of VA outpatient treatment in 
December 1980, the veteran's blood pressure was 140/90.  At 
the time of VA outpatient treatment in July 1990 and again in 
October 1990, the veteran denied any problems with diabetes 
mellitus or hypertension.

During the course of VA outpatient treatment in late November 
1991, it was noted that the veteran was returning for follow-
up of hypertension and noninsulin-dependent diabetes 
mellitus.  An outpatient entry dated in January 2000 is 
significant for a diagnosis of "probable diabetes."


Analysis

The veteran in this case seeks service connection for 
essential hypertension.  In pertinent part, it is argued that 
the veteran's hypertension had its origin during his period 
or periods of active military service.  In the alternative, 
the veteran contends that his current hypertension is 
proximately due to and/or the result of service-connected 
diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. §3.303 (2005).  Service connection may 
additionally be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. §3.310(a) (2005).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§3.307, 3.309 
(2005).

In the present case, service medical records fail to 
demonstrate the existence of chronic essential hypertension.  
While in May 1975, during the course of inservice treatment 
for an ear infection, the veteran's blood pressure was 
slightly elevated, subsequent consultations showed no 
evidence of chronic hypertension.  Moreover, while in June 
1976, shortly after his discharge in service, the veteran's 
blood pressure was, once again, slightly elevated, he gave no 
history of cardiovascular lesions, and no diagnosis of 
hypertension was offered.  Significantly, during the course 
of that treatment, it was determined that the veteran showed 
no need for further treatment.

Not until the late 1990's or the year 2000, approximately 20 
years following the veteran's discharge from service, did he 
receive a diagnosis of chronic hypertension requiring ongoing 
treatment.  Significantly, at no time was that hypertension 
attributed to an incident or incidents of the veteran's 
period of active service.

The veteran alternatively argues that his current 
hypertension, if not incurred in service, is proximately due 
to or the result of service-connected diabetes mellitus.  
However, a review of the record would appear to indicate that 
the veteran's hypertension, in fact, preceded his diabetes 
mellitus.  Moreover, following a VA cardiology examination in 
August 2004 (which examination involved a full review of the 
veteran's claims folder), the examiner was of the opinion 
that the veteran's hypertension was unrelated to service, or 
to service-connected diabetes mellitus.  This was 
particularly the case given the lack of any diagnosis of 
hypertension during military service, and the absence of 
renal disease.

The Board has taken into consideration the veteran's 
contentions regarding the origin of his current hypertension.  
However, based on a full review of the entire evidence of 
record, the Board is unable to reasonably associate that 
disability with his period of active service, or with 
service-connected diabetes mellitus.  Accordingly, service 
connection for essential hypertension must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for essential hypertension, on a direct 
basis, or secondary to service-connected diabetes mellitus, 
is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder.  In 
pertinent part, it is argued that, while in service, the 
veteran was exposed to and/or involved in a number of 
stressful incidents which precipitated the development of a 
post-traumatic stress disorder.

The Board observes that, based on a review of the evidence of 
record, the veteran served in the Republic of Vietnam during 
the period from August 1969 to June 1970.  For a portion of 
that time, the veteran performed as a machine gunner with a 
Marine division, and participated in Operation Pipestone 
Canyon.  According to the veteran, during that period of 
service, he saw soldiers "get shot and killed," or lose legs 
due to land mines.  Significantly, included in the claims 
folder is a description of Operation Pipestone Canyon, noting 
that, during the course of that operation, 852 enemy were 
killed and 58 enemy captured.  US Marine Corps losses 
amounted to 71 killed in action and 498 wounded in action, 
"mostly due to mines."

Under the circumstances, the Board must concede that the 
veteran's description of inservice stressors is, at least on 
its face, consistent with his service in Vietnam.  However, 
he has yet to undergo a VA psychiatric examination for 
compensation purposes.  Such an examination is necessary 
prior to a final adjudication of the veteran's claim for 
service-connection for post-traumatic stress disorder.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
pertaining to a psychiatric disorder, 
subsequent to December 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his psychiatric 
disorder(s).  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  A diagnosis 
for all psychiatric disorders found 
should be provided.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination.

Following completion of the examination 
and review of the claims file, the 
examining psychiatrist should 
specifically comment as to whether the 
veteran currently suffers from a post-
traumatic stress disorder and, if so, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  In 
offering this opinion, the attention of 
the examining psychiatrist is drawn to 
the fact that, over the course of time, 
the veteran has received other 
psychiatric diagnoses, including 
dysthymia and a depressive psychosis.  
All information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

3.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
August 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


